MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Apr 10 2017, 9:46 am

this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Curtis T. Hill, Jr.
La Porte, Indiana                                        Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

MJoseph Basford,                                         April 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A03-1609-CR-2167
        v.                                               Appeal from the La Porte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael Bergerson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         46D01-1211-MR-544



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017            Page 1 of 10
[1]   MJoseph Basford 1 appeals his sentence for robbery as a class A felony. Basford

      raises one issue which we revise and restate as whether the trial court abused its

      discretion in sentencing him. We affirm.


                                      Facts and Procedural History

[2]   Basford stipulated to the following factual basis regarding his conviction:

              1. That [Basford], DOB 8/3/1994 is the Defendant . . . .


              2. That on or about November 8, 2012, [Basford] was at or
              about 301 Porter Street, Michigan City, Laporte County,
              Indiana.


              3. [Basford] traveled to 301 Porter from the Go-Lo gas station
              with a baseball bat accompanied by Trevon Walker with a plan
              to rob Jerry Peters who lived at 301 Porter Street.


              4. The plan was Ryan Phelps was to go into the house and take a
              shower and leave the back door open for [Basford], Martell
              [Anderson] and Trevon [Walker] to enter the house and take
              Peter’s [sic] gold and TV(s).


              5. Ryan entered the residence first and later [Basford], Martell
              and Trevon came into the basement of the house.


              6. Ryan lured Jerry Peters downstairs, at which time, Peters was
              struck and fell down. Peter’s [sic] was struck repeatedly by Ryan
              Phelps, Martell Anderson, Trevon Walker and [Basford].



      1
       We observe that the Chronological Case Summary states the defendant’s name as “M Joseph Mitchell
      Basford.” Appellant’s Appendix Volume 2 at 2.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017     Page 2 of 10
              Martell Anderson struck Peters multiple times with a baseball
              bat.


              7. Afterwards, Ryan Phelps turned the kitchen stove gas on to
              blow up the house.


              8. [Basford], Martell and Trevon and Ryan left in Jerry Peter’s
              [sic] car taking his credit cards with them.


              9. As a result of the beating inflicted by [Basford], Martell,
              Trevon, and Ryan Jerry Peters died.


      Appellant’s Appendix Volume 2 at 30-31.


[3]   On November 9, 2012, the State charged Basford with murder, felony murder,

      and robbery as a class A felony. On August 22, 2013, Basford and the State

      entered into a plea agreement whereby Basford agreed to plead guilty to robbery

      as a class A felony and to cooperate with the State in the prosecution of his co-

      defendants, Ryan Phelps, Trevon Walker, and Martell Anderson, and the State

      agreed to dismiss the murder and felony murder charges under this cause, as

      well as charges against Basford in a separate cause including robbery as a class

      B felony and criminal gang activity as a class D felony. That same day, the trial

      court held a hearing, and Basford pled guilty.


[4]   On August 17, 2016, the court conducted a sentencing hearing at which it

      reviewed the presentence investigation report and heard testimony from

      Basford, Basford’s mother, and a friend of Peters. At the hearing, Basford

      noted that he has one three-year-old child who lives with her mother in

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 3 of 10
      Michigan City, Indiana, and who was born after Basford had been arrested in

      conjunction with Peters’s death. Basford also stated that he had “an almost

      uncontrollable drug problem with no means of income or financial support”

      and began committing robberies to support his drug habit, that he “had no

      intensions [sic] of ever being involved in this incidence at all,” that he became

      involved “just minutes before” the others set out to rob Peters and “by some

      strange twist of fate [he] ended up in the mix and a man lost his life.”

      Transcript at 15-16. He stated that he had been “left to fend for [himself] in a

      completely foreign city with a father that cared not much about” him, and who

      had recently been released from serving an eighteen-year federal prison

      sentence, because his mother had been deployed to Afghanistan with the

      United States Army. Id. at 15.


[5]   In pronouncing sentence, the court identified the following as aggravators and

      mitigators:

              Court finds that the 7 there is a — following aggravating
              circumstances exists in following particulars to-wit: that the
              defendant is in need of correctional or rehabilitative treatment
              that can best be provided by commitment of the defendant to a
              penal facility. That the defendant has a significant history of
              violent crimes and is of high risk to be a repeat offender. That
              the imposition of a reduced sentence or suspension of the
              sentence and imposition of a term of probation would depreciate
              the seriousness of the crime. That the victim of the crime was at
              least sixty-five years of age. That the Defendant used far more
              force than was necessary to commit a robbery. That the brutality
              of the injuries suffered and the pain and suffering endured by the
              victim, Gerald Peters before his death, reflect a callous disregard

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 4 of 10
              for human life. The Court does find the existence of certain
              mitigating circumstances, to wit: That the defendant was only 18
              years old at the time of the offense. That the defendant pled
              guilty and cooperated with the police thereby saving the State the
              time and expense of trial. The Court also finds that the
              defendant assisted the State and testified in the prosecution of
              others involved in the murder of Gerald Peters.


      Id. at 29-30. The court also specifically found that Basford received “a

      significant and substantial benefit from his plea arrangement” in that Counts I

      and II for murder and felony murder were dismissed, as well as the other

      unrelated charges of robbery and criminal gang activity, and gave “those

      articulated mitigating circumstances only minimal weight.” Id. at 30. It found

      that the aggravators far outweighed the mitigators and sentenced Basford to

      fifty years executed in the Department of Correction.


                                                   Discussion

[6]   The issue is whether the trial court abused its discretion in sentencing Basford.

      We review the sentence for an abuse of discretion. Anglemyer v. State, 868

      N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). An

      abuse of discretion occurs if the decision is “clearly against the logic and effect

      of the facts and circumstances before the court, or the reasonable, probable, and

      actual deductions to be drawn therefrom.” Id. A trial court abuses its

      discretion if it: (1) fails “to enter a sentencing statement at all;” (2) enters “a

      sentencing statement that explains reasons for imposing a sentence—including

      a finding of aggravating and mitigating factors if any—but the record does not

      support the reasons;” (3) enters a sentencing statement that “omits reasons that
      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 5 of 10
      are clearly supported by the record and advanced for consideration;” or (4)

      considers reasons that “are improper as a matter of law.” Id. at 490-491. If the

      trial court has abused its discretion, we will remand for resentencing “if we

      cannot say with confidence that the trial court would have imposed the same

      sentence had it properly considered reasons that enjoy support in the record.”

      Id. at 491. The relative weight or value assignable to reasons properly found, or

      those which should have been found, is not subject to review for abuse of

      discretion. Id.


[7]   Basford’s arguments focus on the mitigating circumstances identified by the

      trial court. The determination of mitigating circumstances is within the

      discretion of the trial court. Rogers v. State, 878 N.E.2d 269, 272 (Ind. Ct. App.

      2007), trans. denied. The court is not obligated to accept the defendant’s

      argument as to what constitutes a mitigating factor, and the court is not

      required to give the same weight to proffered mitigating factors as does a

      defendant. Id. An allegation that the trial court failed to identify or find a

      mitigating factor requires the defendant to establish that the mitigating evidence

      is both significant and clearly supported by the record. Anglemyer, 868 N.E.2d

      at 493. If the court does not find the existence of a mitigating factor after it has

      been argued by counsel, it is not obligated to explain why it has found that the

      factor does not exist. Id.


[8]   Basford argues that the trial court abused its discretion when it gave little weight

      to the mitigators it identified and by failing to give any mitigating weight to the

      fact that he has a three-year-old daughter who will depend on him for support.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 6 of 10
       He argues that he pled guilty, which should be accorded significant mitigating

       weight, and that he testified against his co-defendants “at considerable risk to

       his own safety . . . .” Appellant’s Brief at 12. He asserts that the Indiana

       Supreme Court has held a defendant’s young age is a significant mitigating

       circumstance in some cases and should be significant here, noting that he “went

       to stay in a foreign city with his father who had finished an eighteen (18) year

       federal prison sentence because his mother was in Afghanistan serving our

       country in the military.” Id. at 13. He also argues that he “has shown remorse”

       which should be accorded mitigating weight.


[9]    The State asserts that Basford misunderstands the current sentencing scheme

       and that “a trial court can not now be said to have abused its discretion in

       failing to ‘properly weigh’” aggravators and mitigators. Appellee’s Brief at 12

       (quoting Anglemyer, 868 N.E.2d at 491). Regarding the court’s decision not to

       identify any undue hardship on Basford’s daughter as a mitigator the State

       argues that a trial court is not under an obligation to weigh or credit mitigators

       in the manner a defendant suggests and he does not set forth special

       circumstances showing that such hardship would be undue. The State also

       argues that there is nothing in the record to suggest that Basford has ever

       provided for this child that might indicate some sort of undue burden. Finally,

       the State argues that Basford does not challenge any of the aggravators, and “[a]

       single aggravator is sufficient to support an enhanced sentence.” Id. at 15

       (quoting Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008)).


[10]   We underscore that the relative weight or value assignable to reasons properly

       Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 7 of 10
       found is not subject to review for abuse of discretion. Anglemyer, 868 N.E.2d at

       491. Thus, to the extent Basford suggests that the court did not accord enough

       mitigating weight to his age, his decision to plead guilty, and his cooperation in

       prosecuting his co-defendants, such decisions are not reviewable for an abuse of

       discretion. Also, we note that Basford did not assert at sentencing that he

       showed remorse and that his remorse was a mitigator. Rather, the only

       mitigators asserted by Basford at sentencing included his cooperation, his age,

       the undue hardship on his daughter, and “to take into consideration the fact

       that he does have a future . . . .” Transcript at 28-29. Thus, Basford has waived

       any argument that the court abused its discretion by failing to consider his

       remorse as a mitigator. See Anglemyer Rehearing, 875 N.E.2d at 220 (observing

       that the trial court does not abuse its discretion in failing to consider a

       mitigating factor that was not raised at sentencing).


[11]   Even if we were to consider Basford’s argument regarding remorse, we note

       that a trial court’s determination of a defendant’s remorse is similar to a

       determination of credibility. Pickens v. State, 767 N.E.2d 530, 534-535 (Ind.

       2002). Without evidence of some impermissible consideration by the court, we

       accept its determination of credibility. Id. The trial court is in the best position

       to judge the sincerity of a defendant’s remorseful statements. Stout v. State, 834

       N.E.2d 707, 711 (Ind. Ct. App. 2005), trans. denied. At trial, Basford stated that

       he “would like to ask the victims [sic] family for forgiveness and the Courts for

       mercy.” Transcript at 15. He then noted that while he was “not going to try to

       make excuses for myself or my rebellious and uncivilized behavior, he wanted


       Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 8 of 10
       to “relay certain facts with supportive details as to why this series of tragic

       events transpired the way that they did and why I do not feel that I deserve an

       abundance of prison time” before talking about living in a foreign city with his

       father who had recently been released from prison. Id. He also explained his

       participation in the crime as due to “some strange twist of fate” in which he

       “ended up in the mix . . . .” Id. at 16. The court was able to consider Basford’s

       statements, and based upon our review of the sentencing transcript and the

       record we cannot say that the court abused its discretion by not finding his

       alleged remorse to be a mitigating circumstance. See Stout, 834 N.E.2d at 711

       (holding that the court did not err in not finding the defendant’s alleged remorse

       to be a mitigating factor).


[12]   Regarding Basford’s argument that the court abused its discretion by not finding

       the hardship on his daughter as a mitigator, we observe that “absent special

       circumstances, trial courts are not required to find that imprisonment will result

       in an undue hardship.” Dowdell v. State, 720 N.E.2d 1146, 1154 (Ind. 1999); see

       also Benefield v. State, 904 N.E.2d 239, 247-248 (Ind. Ct. App. 2009) (recognizing

       that incarceration “almost always” works a hardship on others and concluding

       that the defendant failed to show “special circumstances” because there were

       other people who could take care of the defendant’s mother while she was

       incarcerated), trans. denied. As noted by the State, the record reveals that

       Basford’s daughter was born after his arrest for this criminal episode, and there

       is nothing to suggest that he has provided her with any support. We cannot say

       that there are any special circumstances to accord Basford’s imprisonment and


       Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017   Page 9 of 10
       its effect on his daughter mitigating weight.


[13]   Under the circumstances, we cannot say that Basford has shown that the

       mitigating evidence is both significant and clearly supported by the record or

       that the trial court abused its discretion by not finding the hardship on his

       daughter to be a mitigating circumstance. 2 We conclude that the court did not

       abuse its discretion in sentencing Basford.


                                                       Conclusion

[14]   For the foregoing reasons, we affirm Basford’s sentence for robbery as a class A

       felony.


[15]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       2
         In his brief, Basford cites to Ind. Appellate Rule 7(B), which allows this court to revise sentences that are
       inappropriate in light of the nature of the offense and the defendant’s character. Basford does not make any
       arguments related to why his sentence is inappropriate and instead focuses on the aggravators and mitigators
       identified by the trial court. We find that he has waived his argument that his sentence is inappropriate. See
       Sandleben v. State, 29 N.E.3d 126, 136 (Ind. Ct. App. 2015) (concluding that Sandleben waived inappropriate
       sentence argument by failing to present cogent argument on that issue), trans. denied; Gentry v. State, 835
       N.E.2d 569, 575-576 (Ind. Ct. App. 2005) (holding that the defendant’s “failure to offer more than a mere
       conclusory statement that his sentence should be reduced waives his opportunity for appellate review”)
       (footnote omitted).

       Court of Appeals of Indiana | Memorandum Decision 46A03-1609-CR-2167 | April 10, 2017             Page 10 of 10